Citation Nr: 0213042	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  02-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from October 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO inter 
alia denied the claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  

In September 2002, the Board granted the appellant's motion 
to advance this case on the docket due to the appellant's 
advanced age.  See 38 C.F.R. § 20.900(c) (2001).  


FINDING OF FACT

The appellant's service-connected disabilities do not render 
him bedridden, housebound, or in need of regular aid and 
attendance, and he does not have a single service-connected 
disability rated as 100 percent disabling.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or at the housebound rate 
are not met.  38 U.S.C.A. §§ 1114, 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 3.352 
(2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim essentially involves a request for an increased 
evaluation, and there are no particular application forms 
required.  Thus, there is no issue as to provision of a form 
or instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims and must tell him whose 
responsibility it is to obtain or present the evidence.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO sent the appellant a March 2001 
letter informing him of VA's assistance obligations, what 
evidence was needed to substantiate the claim, the 
information or evidence he needed to submit, and the 
information or evidence VA had requested on his behalf.  In a 
November 2001 statement of the case, the appellant was told 
of the criteria for adjudicating the claim and the evidence 
considered in evaluating the claim.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The appellant informed the RO of private physicians who had 
treated him.  In April 2001 letters to those physicians, the 
RO requested pertinent records of that treatment.  Those 
physicians responded later that month.  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in April 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and, as evidenced by 
the November 2001 statement of the case, the RO has 
considered the requirements of the VCAA and the implementing 
regulations in the first instance.  


II.  Analysis

In a March 2001 statement, the appellant claimed entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  Special 
monthly compensation is payable in a case in which the 
claimant has the anatomical loss or loss of use of both feet, 
of one hand and one foot, blindness is both eyes with visual 
acuity 5/200 or less, or where the claimant is bedridden or 
so helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l) (West Supp. 2002); 38 C.F.R. § 3.350(b) 
(2001).  

In this case, the veteran does not have anatomical loss or 
loss of use of both feet, or of one hand and one foot, or 
blindness in both eyes.

The appellant will be considered in need of regular aid and 
attendance based on the criteria set forth in 38 C.F.R. 
§ 3.352(a) (2001), which provides for the following 
considerations in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

"Bedridden" is defined as a condition that, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.  

It is not required that all of the above described disabling 
conditions are found to exist before a favorable rating may 
be made.  The particular personal functions that the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establishes that the claimant is so helpless as to 
need regular aid and attendance, not that there is a constant 
need.  Determinations that the claimant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that his condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.  

The evidence includes clinical records from three private 
physicians that discussed the severity of specific service-
connected disabilities, but that did not discuss the 
appellant's need for aid and attendance or whether he is 
housebound.  VA examination in April 2001, conducted for the 
purpose of determining housebound status or permanent need 
for regular aid and attendance, indicated that the appellant 
was escorted to the examination by his spouse, who drove him 
there.  It was noted that the appellant could not drive, 
write, or grip a pen because of shaking of his hands, which 
also gave him difficulty working on a computer keyboard.  The 
examiner remarked that the appellant was not permanently 
bedridden, though he slept a lot and stayed home most of the 
time.  He tried to sit at his computer, which was his 
principal means of communicating with his son, though he had 
difficulty operating the keyboard.  His spouse sometimes took 
him for a ride, prepared his meals, did the shopping, ran 
errands, and did all the housework; while she ran errands, he 
sometimes went along and stayed in the car.  He was able to 
feed himself, take a shower by himself, and could go to the 
bathroom by himself.  His spouse was always with him and he 
never went out alone.  He used a cane, and had a history of 
balance difficulties, including a recent fall in which he 
fractured his left lower extremity.  His spouse indicated 
that over the previous two years he sometimes lost control of 
his bowels, though not his bladder, and did not use adult 
diapers.  The appellant and his spouse jointly took care of 
their finances and he checked the bank statements on a 
computer.  On physical examination, he was unsteady when 
standing unassisted, was able to walk a few yards unassisted 
using short steps, and was steadier using a cane.  

The April 2001 examination showed that the appellant had the 
ability to dress and undress himself, keep himself ordinarily 
clean and presentable, feed himself, and attend to the wants 
of nature.  The appellant was not bedridden, and there was no 
indication in the evidence or in the appellant's service-
connected disabilities that he requires a special prosthetic 
or orthopedic appliance that would need frequent adjustment.  

With respect to whether he has an incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment, the April 2001 VA examination showed 
that the appellant's spouse drove him to the examination, 
that he had difficulty writing and operating a computer 
keyboard, and that his spouse was his means of transportation 
and the one who assisted him each day by preparing his meals, 
shopping and running errands, and doing all the housework; he 
never left the home alone.  Despite these physical 
impairments, it was noted that he jointly cared for the 
family finances with his spouse, thereby indicating no mental 
incapacity.  As for whether his spouse's presence was 
required to ensure the safety of the appellant, the 
examination noted that he used a cane, and that he had 
balance difficulties with a recent fall in which he fractured 
his left lower extremity.  On physical examination, he was 
unsteady when standing unassisted, was able to walk a few 
yards unassisted using short steps, and was steadier using a 
cane.  However, the appellant's spouse apparently left him at 
home sometimes while she ran errands or was otherwise away 
from the house.  Although the appellant left the home only 
with his spouse, he sometimes remained at home alone, thereby 
suggesting that he did not have an incapacity that required 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  

As the evidence does not show that the appellant requires 
daily care or assistance to protect him from hazards or 
dangers, or that he is unable to dress, keep himself 
ordinarily clean and presentable, feed himself, or attend to 
the wants of nature, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to special monthly compensation based on a 
need for regular aid and attendance.  

The appellant also seeks entitlement to a special monthly 
compensation based on claimed housebound status, which is 
payable where the appellant has a single permanent disability 
rated 100 percent disabling and, 

(1)  Has additional disability or disabilities 
independently ratable at 60 percent or more, 
separate and distinct from the permanent disability 
rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or 

(2)  Is permanently housebound by reason of 
disability or disabilities.  This requirement is 
met when the appellant is substantially confined to 
his or her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area, 
and it is reasonably certain that the disability or 
disabilities and resultant confinement will 
continue throughout his or her lifetime.  

38 C.F.R. § 3.350(i) (2001).  See 38 U.S.C.A. § 1114(s) (West 
Supp. 2002).   

The appellant is service connected for a skull defect 
secondary to surgery performed for glomus tumor of the right 
ear (50 percent disabling), paralysis of the right facial 
nerve secondary to that surgery (30 percent disabling), 
complete right eye tarsorrhaphy and normal vision in the left 
eye (30 percent disabling), right ear deafness (10 percent 
disabling), and retracted right eardrum (zero percent 
disabling).  (He is also receiving individual unemployability 
benefits and special monthly compensation on account of loss 
of use of one eye.)  None of these disabilities constitute a 
single disability rated 100 percent disabling, the absence of 
which precludes special monthly compensation based on 
housebound status.  The Board need not reach the additional 
criteria for special monthly compensation based on housebound 
status, such as whether there is additional disability or 
disabilities independently ratable at 60 percent or more or 
whether the appellant is substantially confined to his 
dwelling and immediate premises.  In any event, it is amply 
clear that the latter does not obtain in this particular 
case.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

